Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT entered into as of the 11th day of May, 2005, by and between
Sizeler Property Investors, Inc., a Maryland corporation qualified as a real
estate investment trust ("SPI"), with principal offices at 2542 Williams
Boulevard, Kenner, Louisiana, and Guy M. Cheramie an individual residing in New
Orleans, Louisiana ("Executive").

R E C I T A L S

The Board of Directors of SPI (the "Board") , considering the potential for
adverse effects on SPI and on the work environment and executive morale were
there a change in control of SPI or actions undertaken that could lead to a
change in control of SPI, has determined that appropriate steps should be taken
to reinforce and encourage Executive's continued attention and devotion to his
duties without distraction notwithstanding such a change in control or actions.

NOW, THEREFORE, in consideration of the mutual covenants set forth below, SPI
and Executive agree as follows:

1. Term. This agreement shall take effect on the date first written above.
Except as provided in paragraph 3, the Chairman of the Board, the Chief
Executive Officer, or the Board may terminate this agreement at any time without
requiring the termination of Executive's employment with SPI, by written notice
to Executive.

2. Definitions. The following definitions shall apply for the purposes of this
agreement:

2.1 "Adverse Circumstances" shall mean any of the following sets of
circumstances surrounding the termination of Executive's employment with SPI
after a Change in Control.

2.1.1 SPI's termination of Executive's employment without Breach of Duty, or
SPI's notice to Executive of such a termination.

2.1.2 The assignment to Executive of any duties inconsistent with his status as
an executive of SPI, the removal of Executive from the position he held before
the Change in Control of SPI, or a substantial diminution in the nature or
status of Executive's responsibilities from those in effect immediately before
the Change in Control.

2.1.3 A reduction by SPI in Executive's annual base salary as in effect on the
date immediately before the Change in Control or as the same may be increased
from time to time.

2.1.4 Either the relocation of the executive office of SPI or the relocation of
Executive's individual office in Kenner, Louisiana, to a location outside of the
New Orleans Standard Metropolitan Statistical Area (SMSA) so as to require
Executive to be based anywhere other than in the New Orleans SMSA except for
required travel on the business of SPI and its Subsidiaries to an extent
substantially consistent with Executive's present business travel obligations.

2.2 "Breach of Duty" shall mean a determination by two thirds of SPI's
Continuing Directors of Executive's willful breach of duty in the course of his
employment that is demonstrably and materially injurious to SPI, monetarily or
otherwise, or that Executive neglected his employment duties. For purposes of
this agreement, no act, or failure to act, on Executive's part shall be deemed
willful unless done, or omitted to be done, in bad faith and without Executive's
reasonable belief that the action or omission was in the best interest of SPI.
Notwithstanding the foregoing, Executive's employment shall not be deemed to
have terminated for Breach of Duty unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the requisite vote of
the Continuing Directors at a meeting of the Continuing Directors called and
held for such purpose (after reasonable notice to Executive and an opportunity
for Executive, together with counsel, to be heard before the Continuing
Directors), finding that in the good faith opinion of the Continuing Directors
Executive was guilty of conduct set forth above in this paragraph 2.2 and
specifying the particulars of such conduct in detail.

2.3 "Change in Control" shall mean:

2.3.1 On or after the date of execution of this agreement, any person (which,
for all purposes this agreement, shall include, without limitation, an
individual, sole proprietorship, partnership, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, body corporate and
a trustee, executor, administrator or other legal representative) (a "Person")
or any group of two or more Persons acting in concert who or that becomes the
beneficial owner, directly or indirectly, of securities of SPI representing, or
acquires the right to control or direct, or to acquire through the conversion of
securities or the exercise of warrants or other rights to acquire securities, 25
percent or more of the combined voting power of SPI's then outstanding
securities; provided that for the purposes of this agreement, (i) "voting power"
means the right to vote for the election of directors, and (ii) any
determination of percentage of combined voting power shall be made on the basis
that all securities beneficially owned by the Person or group or over which
control or direction is exercised by the Person or group that are convertible
into securities carrying voting rights have been converted (whether or not then
convertible) and all options, warrants, or other rights that may be exercised to
acquire securities beneficially owned by the Person or group or over which
control or direction is exercised by the Person or group have been exercised
(whether or not then exercisable), and no such convertible securities have been
converted by any other Person and no such options, warrants, or other rights
have been exercised by any other Person and provided further that "Person" shall
not include SPI, any Subsidiary of SPI, any employee benefit plan of SPI or any
Subsidiary of SPI, any entity holding shares of Common Stock organized,
appointed, or established by SPI or any of its Subsidiaries for or pursuant to
the terms of any such plan, Sidney W. Lassen, together with his spouse,
descendants, and any trust established for the benefit of Sidney W. Lassen, his
spouse, and descendants or any one or more of them, or Sizeler Realty Co., Inc.;
or

2.3.2 at any time subsequent to the date of execution of this agreement there
shall be elected or appointed to the Board any director or directors whose
appointment or election to the Board or nomination for election by SPI's
stockholders was not approved by a vote of at least a majority of the directors
then in office who were directors on the date of execution of this agreement or
whose election or appointment or nomination for election was previously so
approved ("Continuing Directors"); or

2.3.3 a reorganization, merger, consolidation, combination, corporate
restructuring, or similar transaction (an "Event"), in each case, in respect of
which the beneficial owners of the outstanding SPI voting securities immediately
prior to such Event do not, following such Event, beneficially own, directly or
indirectly, more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of SPI and any resulting Parent in substantially the same proportions
as their ownership, immediately prior to such Event, of the outstanding SPI
voting securities.

2.4 "Code" shall mean the Internal Revenue Code of 1986, as amended.

2.5 "Common Stock" shall mean the common stock, par value $.0001 per share, of
SPI.

2.6 "Continuing Director" shall have the meaning given in paragraph 2.3.2.

2.7 "Disability" means the inability of Executive to perform his duties to SPI
by reason of illness or other incapacity that will qualify Executive for
benefits under any long term disability arrangement or policy maintained with
respect to Executive's employment with SPI.

2.8 "Parent" shall mean any entity that directly or indirectly through one or
more entities owns or controls more than 50 percent of the voting stock or
Common Stock of SPI.

2.9 "Subsidiary" shall mean any entity 50 percent or more of the equity
securities of which is owned or controlled, directly or indirectly, by SPI.

3. Effect of Change in Control. Paragraph 4 shall apply to determine SPI's and
Executive's rights and obligations under this agreement if Executive's
employment with SPI terminates within 24 months following a Change of Control of
SPI and either (i) this agreement has not been terminated before such
termination of employment, or (ii) SPI had terminated this agreement coincident
with or following the Change in Control.

4. Rights and Obligations upon Termination of Employment Following a Change in
Control of SPI. The following provisions shall apply under the circumstances
described in paragraph 3:

4.1 Should SPI terminate Executive's employment for Breach of Duty, or should
Executive's employment with SPI terminate by reason of death or Disability or
under any other circumstances besides those described above as Adverse
Circumstances, SPI shall pay Executive's base salary through the date of
termination of employment at the rate in effect at the time notice of
termination is given and shall pay any amounts to which Executive is entitled at
date of termination of employment under any other compensation plans, programs,
or agreements then in effect, and SPI shall have no further obligations to
Executive under this agreement.

4.2 Should Executive's employment with SPI terminate under circumstances
described above as Adverse Circumstances, then Executive shall be entitled to
the payments and benefits described in paragraphs 4.2.1 through 4.2.5 (the
"Severance Benefit") and in paragraph 6, in lieu of any other rights or benefits
under this agreement.

4.2.1 SPI shall pay to Executive his base salary through the date of termination
of employment at the rate in effect at the time notice of termination is given
plus an amount of Executive's normative bonus or award under the incentive plan
in effect for the fiscal year in which the date of termination occurs, which
amount shall be proportionate to the part of the fiscal year elapsed by the date
of termination. If the incentive plan is based on a measure of performance such
as funds from operations, the normative bonus shall be based on projected
performance for the fiscal year in which the date of termination occurs, which,
for the purposes of this paragraph 4, shall be calculated by annualizing actual
performance measured to the date immediately preceding the date of termination
or, if the date of termination occurs in the same year as the Change in Control
and if it would result in a larger amount payable, by annualizing actual
performance measured to the date immediately preceding the Change in Control.
Payment shall be made no later than the fifth business day following the date of
termination. SPI shall also pay to Executive all other amounts to which
Executive is entitled at the date of termination of employment under any
compensation plans, programs, or agreements then in effect. For purposes of this
agreement, a "business day" means a day that is not a Saturday, Sunday, or legal
holiday on which banks may remain closed in New Orleans, Louisiana.

4.2.2 SPI shall also pay to Executive a severance payment (the "Severance
Payment") that will equal three times the total of: (i) the base annual salary
payable to Executive at the rate in effect on the date of Change in Control or
notice of termination of employment, whichever is greater, (ii) one-half of the
total amount that was, during the 24-month period preceding the Change in
Control or date of termination, whichever is greater, credited to Executive as a
nonelective deferral under any deferred compensation arrangement between SPI and
Executive, (iii) one-half of the total amount of any bonuses or awards paid to
Executive as an employee of SPI during the 24-month period preceding the date of
Change in Control or date of termination, whichever is greater, including any
bonus or award paid in the forms of shares of Common Stock of SPI, but excluding
any bonus or award paid in the form of options relating to securities of SPI;
and (iv) the amount SPI would contribute for Executive for a full year to the
qualified defined contribution plans maintained by SPI as in effect immediately
before the Change in Control (or, if it would result in a larger amount payable,
immediately before the date of termination), assuming Executive's pay for the
year were equal to the sum of the base salary taken into account under clause
(i) plus the amount of bonus or award taken into account under clause (iii), and
Executive elected to make the maximum deferral contribution allowable under the
plans for the year (without regard to the actual deferral percentage test). For
the purposes of the preceding sentence, shares of Common Stock of SPI shall be
taken into account at their value on the date of the bonus or award as
determined under the terms of the plan under which the bonus or award was paid
or, if the plan does not provide for such a valuation, as determined in good
faith by the Board of Directors of SPI; and if Executive was not in the employ
of SPI for a full 24 months preceding the date of termination, the amounts taken
into account under clauses (ii) and (iii) of the preceding sentence shall be,
rather than one half of the 24 month total, the full amount paid or credited, as
applicable, during the 12 month period preceding the Change in Control or date
of termination, whichever is greater under the given case. SPI shall pay the
Severance Payment in a lump sum no later than the fifth business day following
the date of termination.

4.2.3 SPI shall also pay to Executive an amount equal to all reasonable legal
fees and expenses incurred by Executive in seeking to obtain or enforce any
right or benefit provided by this agreement, whether or not Executive is
successful.

4.2.4 SPI shall arrange to provide Executive with life, disability, accident,
and health insurance benefits substantially similar to those Executive was
receiving or entitled to receive from SPI immediately before termination
(including, if applicable, family health insurance coverage); such provision
shall continue until the expiration of the 36 month period following the date of
termination of Executive's employment or until, if earlier, the date upon which
Executive becomes eligible for comparable benefits in connection with subsequent
employment. If such coverage is not available under plans maintained by SPI, SPI
shall reimburse Executive for his reasonable cost of securing comparable
coverage, up to a maximum of $30,000 per year for health insurance coverage and
$20,000 per year for all other coverage; to the extent such reimbursement
results in taxable income for Executive in excess of the taxable income
Executive would have recognized upon receipt of the underlying benefits as an
employee of SPI (the "Excess Taxable Income"), SPI shall pay to Executive an
additional amount equal to the income and payroll tax liability Executive incurs
with respect to the Excess Taxable Income and his receipt of the additional
amount. SPI shall pay the additional amount with respect to Excess Taxable
Income for a given calendar year no later than the January 10 following that
year.

4.2.5 SPI shall pay or reimburse Executive for his reasonable expenses not in
excess of $20,000 incurred in his employment search, which may include rental of
an office, secretarial support, photocopying, telephone, and other miscellaneous
expenses and fees of an employment search advisor; provided however, SPI shall
not pay or reimburse Executive for expenses incurred after the earlier of the
month in which Executive secures employment and the 24th month following the
date of termination.

4.3 An example of the intent of SPI, as set out in paragraphs 2.1.1, 3, 4.1,
4.2, and 12, is that if SPI terminates Executive's employment during the 24
months following a Change in Control for any reason other than Disability or
Breach of Duty, then Executive shall be entitled to the payments and benefits
described in paragraphs 4.2.1 through 4.2.5 and in paragraph 6, unless this
agreement had been terminated before the Change in Control; the termination of
this agreement upon or following the Change in Control would not affect such
entitlement except to the extent of any amendment adopted in accordance with
paragraph 12.

5. Termination of Agreement; Survival of Certain Terms. To the extent it has not
terminated earlier under paragraph 1, this agreement shall terminate on the date
of the termination of Executive's employment, subject, in the case of a
termination under circumstances to which paragraph 4 applies, to the survival of
the provisions of paragraphs 4, 7, 9, 10, and 14.

6. Certain Additional Payments by SPI.

6.1 Payment Subject to Excise Tax. If it shall be determined that any payment or
distribution made, or benefit provided, by SPI to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this agreement or otherwise, but determined without regard to any
additional payments required under this paragraph 6) (a "Payment") would be
subject to the excise tax imposed by section 4999 of the Code (or any similar
excise tax) or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are referred to collectively as the "Excise Tax"), then Executive
shall be entitled to receive an additional payment (a "Gross Up Payment") in an
amount such that after payment by Executive of all taxes (including any Excise
Tax, income tax, or payroll tax) imposed upon the Gross Up Payment and any
interest or penalties imposed with respect to such taxes, Executive retains from
the Gross Up Payment an amount equal to the Excise Tax imposed upon the
Payments.

6.2 Determination of Gross Up Payment. Subject to the provisions of paragraph
6.3, all determinations required to be made under this paragraph 6, including
the determination of whether a Gross Up Payment is required and of the amount of
any such Gross Up Payment, shall be made by tax counsel selected by the
independent public accounting firm then retained by SPI to audit its financial
statements and acceptable to SPI ("Tax Counsel"), which shall provide detailed
supporting calculations to both SPI and Executive within 15 business days of the
date of termination, if applicable, or such earlier time as is requested by SPI,
provided that any determination that an Excise Tax is payable by Executive shall
be made on the basis of substantial authority. SPI shall pay the initial Gross
Up Payment, if any, as determined pursuant to this paragraph 6.2, to Executive
within five business days of the receipt of Tax Counsel's determination. If Tax
Counsel determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that he has substantial authority not to report
any Excise Tax on his Federal income tax return. Any determination by Tax
Counsel meeting the requirements of this paragraph 6.2 shall be binding upon SPI
and Executive; subject only to payments pursuant to the following sentence based
on a determination that additional Gross Up Payments should have been made,
consistent with the calculations required to be made under this paragraph 6 (the
amount of such additional payments, including any interest and penalties, are
referred as the "Gross Up Underpayment"). If SPI exhausts its remedies pursuant
to paragraph 6.3, and Executive is required to make a payment of any Excise Tax,
Tax Counsel shall determine the amount of the Gross Up Underpayment that has
occurred and SPI shall promptly pay any such Gross Up Underpayment to or for the
benefit of Executive. SPI shall pay the fees and disbursements of Tax Counsel.

6.3 SPI Remedies with Respect to IRS Claim. Executive shall notify SPI in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by SPI of a Gross Up Underpayment. Such notification shall
be given as soon as practicable but not later than ten business days after
Executive receives written notice of such claim and shall apprise SPI of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim before the last day of the 30 day period
following the date on which he gives such notice to SPI (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If SPI notifies Executive in writing before the last day of such period that it
desires to contest such claim and that it will bear the costs and provide the
indemnification as required by this sentence, Executive shall:

(i) give SPI any information reasonably requested by SPI relating to such claim,

(ii) take such action in connection with contesting such claim as SPI shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by counsel reasonably
selected by SPI and reasonably satisfactory to Executive,

(iii) cooperate with SPI in good faith in order effectively to contest such
claim, and

(iv) permit SPI to participate in any proceedings relating to such claim;

provided, however, that SPI shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after tax basis,
for any Excise Tax, income tax, or payroll tax, including interest and
penalties, imposed as a result of such representation and payment of costs and
expenses. Without limitation of the foregoing provisions of this paragraph 6.3,
SPI shall control all proceedings taken in connection with such contest and, at
its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction, and in one or more
appellate courts, as SPI shall determine; provided, however, that if SPI directs
Executive to pay such claim and sue for a refund, SPI shall advance the amount
of such payment to Executive, on an interest free basis and shall indemnify and
hold Executive harmless, on an after tax basis, from any Excise Tax, income tax,
or payroll tax, including interest or penalties, imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
further provided that any extension of the statute of limitations relating to
the payment of taxes for the taxable year of Executive with respect to which
such contested amount is claimed to be due shall be limited solely to such
contested amount, unless Executive agrees otherwise. Furthermore, SPI's control
of the contest shall be limited to issues with respect to which a Gross Up
Payment would be payable and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority. If SPI has notified Executive that it desires to
contest such an IRS claim but fails to pursue the contest in good faith, or
fails to pay the costs and expenses of the contest, or, in the case SPI has
directed Executive to pay the tax claimed and sue for a refund, fails to advance
the amount of such payment to Executive, then SPI shall forfeit its right to
control the proceedings taken in connection with such contest and Executive may,
in his discretion, assume control of such proceedings, provided, however, that
Executive's assumption or failure to assume control of such proceedings shall
not negate SPI's obligation to make a Gross Up Underpayment; to bear and pay all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest; and to indemnify Executive, on an after tax basis,
for any Excise Tax, income tax, or payroll tax, including interest and
penalties, imposed as a result of such payment of costs and expenses.

6.4 Repayment of Advance from Refund. If, after the receipt by Executive of an
amount advanced by SPI pursuant to paragraph 6.3, Executive becomes entitled to
receive any refund with respect to such claim, Executive shall (subject to SPI's
complying with the requirements of paragraph 6.3) promptly pay to SPI the amount
of such refund (together with any interest paid or credited on the amount of the
refund after taxes applicable to such interest). If, after the receipt by
Executive of an amount advanced by SPI pursuant to paragraph 6.3 a determination
is made that Executive shall not be entitled to any refund with respect to such
claim and SPI does not notify Executive in writing within 30 days after such
determination of its intent to contest such denial of refund, then any
obligation of Executive to repay such advance shall be forgiven and the amount
of such advance shall offset the amount of Gross Up Underpayment required to be
paid.

6.5 Deferred Gross Up Payment. Notwithstanding the provisions of paragraph 6.2,
if any Payment to which an Excise Tax relates shall not be payable or
distributable before the date the initial Gross Up Payment is due pursuant to
paragraph 6.2, then the Gross Up Payment attributable to such Payment shall be
paid to Executive within five business days of the date of such Payment.

6.6 Reduction in Severance Benefit If Net After Tax Benefit from Gross Up Not
More than $5,000. Notwithstanding any other provision of this paragraph 6, if
the Net After Tax Benefit (as defined below) Executive would realize after
receipt of the Gross Up Payment would not exceed by more than $5,000 the Net
After Tax Benefit Executive would realize if the Severance Benefit were reduced
to the extent required, in the opinion of Tax Counsel, to prevent subjection of
any part of the remaining Severance Benefit and other payments and benefits to
which Executive is entitled to the Excise Tax, then Executive shall not be
entitled to the Gross Up Payment and his Severance Benefit shall be so reduced.
SPI shall determine which elements of the Severance Benefit shall be reduced to
conform to the provisions of this paragraph, provided, however, that there shall
be no reduction under this paragraph in the amount payable to Executive under a
deferred compensation arrangement between SPI and Executive to the extent such
amount is attributable to deferrals elected by Executive or to Executive's
vested interest, determined as of the date of termination of employment without
regard to any acceleration resulting from a Change in Control, in nonelective
deferrals credited to him. Any determination made by Tax Counsel pursuant to
this paragraph shall be conclusive and binding on Executive; subject only to a
determination under the provisions of paragraph 6.7 that an Excise Tax is
payable. "Net After Tax Benefit" shall mean the sum of the parachute payments
(within the meaning of section 280G of the Code) payable to Executive under this
agreement and all other plans, practices, policies, or programs of SPI, reduced
by the federal, state, and local income taxes payable with respect to the
parachute payments and by any Excise Tax imposed on Executive with respect to
the parachute payments.

6.7 Restoration of Reduction and Gross Up Payment If Excise Tax Due. If after
Executive's Severance Benefit has been reduced pursuant to paragraph 6.6,
Executive receives a claim by the Internal Revenue Service that, if successful,
would require payment of an Excise Tax, then Executive shall notify SPI in
writing as soon as practicable but not later than ten business days after
Executive receives written notice of the claim and shall apprise SPI of the
nature of the claim and the date on which the claim is requested to be paid. The
provisions of paragraphs 6.3 and 6.4 shall then apply (except that the term
"Excise Tax" shall be substituted for the term "Gross Up Payment" in the last
sentence of paragraph 6.3). If SPI exhausts its remedies pursuant to paragraph
6.3, and Executive is required to make a payment of any Excise Tax, SPI shall
promptly pay to Executive the amount by which his Severance Benefit was reduced
pursuant to paragraph 6.6; Executive shall be entitled to receive a Gross Up
Payment pursuant to paragraph 6.1; Tax Counsel shall determine the amount of the
Gross Up Payment pursuant to paragraph 6.2; and SPI shall pay the fees and
disbursements of Tax Counsel.

7. Confidential Information. Unless he has obtained SPI's prior written consent,
Executive shall not, during or following his employment with SPI, directly or
indirectly, disclose to any person, other than SPI, or any affiliate of SPI, or
its officers, directors, or employees entitled to such information, or use for
his own or another's benefit, any confidential or proprietary information
relating to the business affairs or operations of SPI including, without
limitation, SPI's marketing plans and acquisition strategies.

8. Covenant Against Competition. During Executive's employment by SPI during the
term of this agreement, Executive shall not directly or indirectly, as a
principal, officer, director, shareholder (except as owner of less than two
percent of the shares of a corporation the stock of which is publicly traded),
partner, or employee or in any capacity whatsoever, compete with SPI or carry on
or engage in a business similar to that of or being developed by SPI, or become
associated with, or advise or assist, any enterprise that competes with SPI or
carries on or engages in a business similar to that of or being developed by SPI
in any of the following parishes: Orleans, Plaquemines, Jefferson, St. Charles,
St. James, St. John the Baptist, St. Tammany, and St. Bernard ("Competitor"). It
is agreed that Executive's services are unique and irreplaceable and that the
loss of Executive's services or the use of those services by a competitor would
cause irreparable harm to SPI. Any breach or threatened breach by Executive of
any provision of this paragraph 8 cannot be remedied solely by damages.
Accordingly, in the event of a breach or a threatened breach by Executive of any
of the provisions of this paragraph 8, SPI shall be entitled to injunctive
relief. For purposes of this paragraph 8, payment of a Severance Benefit under
paragraph 4 of this agreement does not constitute employment.

9. Covenant Against Interference with Employees. Executive shall not, during his
employment with SPI and the 24-month period following his employment with SPI,
interfere with SPI's relationship with any of its other employees or with any
employee of (i) a direct or indirect subsidiary of SPI, (ii) any company
controlled by, controlling, or under common control with SPI, or (iii) any
company that performs property management services for SPI (any employee of SPI
or described above shall be referred to as a "protected employee") by recruiting
a protected employee for employment with a Competitor (as defined in paragraph
8, above) or by requesting the services of a protected employee for a
Competitor. This agreement shall not preclude Executive's response on behalf of
a Competitor to an application for employment by a protected employee, provided
Executive did not in any manner solicit the application.

10. Successors; Binding Agreement.

10.1 SPI shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
or assets of SPI to assume and agree to perform this agreement in the same
manner and to the same extent that SPI would be required to perform it if no
such succession had taken place. Failure of SPI to obtain such assumption and
agreement shall be a breach of this agreement and shall entitle Executive to
compensation from SPI in the same amount and on the same terms as he would be
entitled if he terminated his employment with SPI following a Change in Control
with Adverse Circumstances (as described in paragraph 2) of this agreement. As
used in this agreement, "SPI" shall mean SPI as defined above and any successor
to its business or assets that assumes and agrees to perform this agreement by
operation of law or otherwise.

10.2 This agreement shall inure to the benefit of and be enforceable by
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.

11. Notice. For the purpose of this agreement, notices shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, and
addressed, in the case of SPI, to the address set forth on the first page of
this agreement and directed to the attention of the office of the Chairman, and,
in the case of Executive, to the most recent address for Executive in SPI's
payroll records, or addressed to such other address as either party may have
furnished to the other in writing in accordance with this paragraph, except that
notice of change of address shall be effective only upon receipt.

12. Miscellaneous. No provision of this agreement may be modified, waived, or
discharged except by an instrument in writing executed by Executive and an
authorized officer of SPI. A waiver by either party of any breach of, or
compliance with, any condition or provision of this agreement shall not be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
any prior or subsequent time. No agreements or representations, oral or
otherwise, with respect to the subject matter of this agreement have been made
by either party that are not expressly set forth in this agreement. The
validity, interpretation, construction, and performance of this agreement shall
be governed by the internal laws of the State of Louisiana, without regard to
the principles of conflicts of law. All references to sections of the Exchange
Act and the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for under this agreement shall be subject
to any applicable tax withholding as required under federal, state, or local
law.

13. Validity. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity of any other provision of this
agreement, which shall remain in full force and effect.

14. Dispute Resolution.

14.1 Mediation. Executive and SPI agree that if any claim, dispute, or
controversy ("Dispute") arises with respect to the interpretation or operation
of this agreement or with respect to any aspect of the employment relationship
between Executive and SPI and if the Dispute cannot be resolved by negotiation,
they will attempt in good faith to resolve the Dispute by mediation under the
Commercial Mediation Rules of the American Arbitration Association ("AAA")
before resorting to litigation or some other dispute resolution procedure. If
either party initiates mediation by filing with the AAA a submission to
mediation or a written request for mediation, the expense of the initial AAA
filing fee paid by the initiating party will be shared equally by both parties.

14.2 Litigation. No party shall commence litigation to resolve a dispute unless
mediation has occurred. If litigation occurs, the parties agree that the
litigation will be initiated and conducted in courts of the State of Louisiana
within Jefferson Parish or, if federal courts have jurisdiction over the
dispute, in the United States District Court for the Eastern District of
Louisiana.

15. Counterparts. This agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

SIZELER PROPERTY INVESTORS, INC.

 

By: /s/ Thomas A. Masilla, Jr.

Thomas A. Masilla, Jr.

President

 

/s/ Guy M. Cheramie

Guy M. Cheramie